DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Kim et al. (US Patent Application Publication 20200227857 A1) teaches: “A plug connector 11 with a connector position assurance element 510 inserted into and cooperated with a socket connector 13, two sides of a surface of the socket connector 13 being recessed inward to form two connecting spaces 136, the plug connector 11 with connector position assurance element 510 comprising: an insulating body (along 11), the insulating body (along 11) defining a plurality of terminal T1 slots longitudinally penetrating through the insulating body (along 11), two sides of an upper surface of the insulating body (along 11) protruding upward to form two protruding blocks (along 136) spaced from each other, two outer surfaces of the two protruding blocks (along 136) oppositely protruding outward to form two positioning blocks (along 
However, Kim fails to provide, teach or suggest: each sliding channel having a first positioning hole and a second positioning hole, the two positioning blocks being positioned in the two first positioning holes of the two sliding portions, the two first positioning holes of the two sliding portions breaking away from the two positioning blocks in advance, and the connector position assurance element being switched to buckle the two positioning blocks in the two second positioning holes of the two sliding portions.

As per claim 12, Kim et al. (US Patent Application Publication 20200227857 A1) teaches: “A plug connector 11 with a connector position assurance element 510 inserted into and cooperated with a socket connector 13, at least one side of a surface of the socket connector 13 being recessed inward to form at least one connecting space 136, the plug connector 11 with connector position assurance element 510 comprising: an insulating body (along 11), at least one side of an upper surface of the insulating body (along 11) protruding upward to form at least one protruding block (along 136), an outer surface of the at least one protruding block (along 136) protruding outward to form at least one positioning block (along 633), the upper surface of the insulating body (along 11) protruding upward and then being bent rearward to form a buckling portion 116 projecting to one side of the at least one protruding block (along 136), the at least one protruding block (along 136) and the buckling portion 116 being spaced from the upper surface of the insulating body (along 11) to form a positioning space (adjacent to 631) among the at least one protruding block (along 136), the buckling portion 116 and the upper surface of the insulating body (along 11); a plurality of terminal T1s assembled in the insulating body (along 11); and a connector position assurance element 510 inserted to a top of the insulating body (along 11), the connector position assurance element 510 having a base portion 511, at least one side of a front surface of the base portion 511 protruding frontward to form at least one sliding portion (along 513), a middle of the at least one sliding portion (along 513) defining at least one sliding 
However, Kim fails to provide, teach or suggest:  a front end of the at least one sliding channel expanding outward to form at least one first positioning hole, a top and 
As per claim 13, Kim et al. (US Patent Application Publication 20200227857 A1) teaches: “A connector assembly 10, comprising: a socket connector 13, two sides of an inner surface of a top wall of the socket connector 13 being recessed inward to form two connecting spaces 136 spaced from each other; and a plug connector 11 with connector position assurance element 510 inserted into the socket connector 13, including: an insulating body (along 11), the insulating body (along 11) defining a plurality of terminal T1 slots longitudinally penetrating through the insulating body (along 11), two sides of an upper surface of the insulating body (along 11) protruding upward to form two protruding blocks (along 136) spaced from each other, two outer surfaces of the two protruding blocks (along 136) oppositely protruding outward to form two positioning blocks (along 633), the upper surface of the insulating body (along 11) protruding upward and then being bent rearward to form a buckling portion 116 projecting into a gap (between 631 and 632) between the two protruding blocks (along 136), the two protruding blocks (along 136) and the buckling portion 116 being spaced 
However, Kim fails to provide, teach or suggest: each sliding channel having a first positioning hole and a second positioning hole, the two positioning blocks being positioned in the two first positioning holes of the two sliding portions, the abutting block being without entering the positioning space, the two first positioning holes of the two sliding portions breaking away from the two positioning blocks in advance, and the connector position assurance element being switched to buckle the two positioning blocks in the two second positioning holes of the two sliding portions.
Claims 14-20 are dependent on claim 13 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831